Citation Nr: 0430037	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  98-19 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee instability prior to April 20, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from November 1954 to November 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO).

In January 1999, a personal hearing was held at the RO before 
a Hearing Officer.  A transcript of the hearing has been 
associated with the claims file.

By rating action of May 2004, the RO increased the veteran's 
right knee rating from 10 to 30 percent disabling, effective 
April 20, 2004.  The assigned rating represents the maximum 
available under the applicable diagnostic criteria.  The 
veteran has also been assigned a separate 20 percent rating 
for arthritis with limitation of motion.  As this is the 
maximum schedular rating and no extra schedular contentions 
have been advanced, that grant of 30 percent for instability 
is considered a maximum grant as to the current disability 
rating.  However, this grant does not cover the original 
notice of disagreement, which was assignment of a rating in 
excess of 10 percent prior to April 20, 2004.  That issue 
remains on appeal for consideration.  It is accordingly 
characterized as such on the title page, which contemplates 
the earlier effective date issue as characterized by the RO.

As noted, a separate 20 percent rating has been assigned for 
arthritis of the knee with painful limitation of motion.  
Limitation of motion then is not at issue in this appeal.  
That 20 percent rating is not in issue in this appeal, which 
is limited to the issues set forth on the title page.


FINDINGS OF FACT

1.  Prior to April 20, 2004, the veteran's right knee 
disability was manifested by some laxity and some medial 
joint line tenderness, but without more than slight 
instability.  

2.  On examinations prior to April 2004, the right knee was 
described as slightly unstable.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee instability for the period prior to April 20, 2004 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the claims had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  As will be discussed below, the VCAA provisions 
have been considered and complied with, to the extent 
applicable to the issues on appeal.  

In the June 2002 letter, provided to the veteran, the veteran 
was on notice that the evidence needed to substantiate his 
claims.  He was informed that evidence that his service-
connected right knee disability had increased in severity was 
needed.  

In the February 2004 Supplemental Statement of the Case, the 
RO provided the veteran the complete text of 38 C.F.R. § 
3.159, implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put 
the veteran on notice that VA would obtain VA records and 
other records he identified, that he should provide any 
evidence in his possession that pertained to the claims, and 
that he had 30 days to respond to the request for information 
or evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

I.  Factual Background

In a February 1958 rating decision, service connection was 
granted for status post, lateral meniscectomy, right knee and 
a 10 percent evaluation was assigned effective, November 6, 
1957.

In January 1998, the veteran requested an increased 
evaluation for his service-connected right knee disability.  

The veteran was accorded a VA joints examination in March 
1998.  He complained of pain in the right knee with walking.  
He experienced locking of the right knee in certain 
positions.  The right knee reportedly gave way when he 
climbed the stairs.  He reportedly experienced flare-ups.  On 
examination, there was tenderness on the lateral aspect of 
the right knee.  Patella movement above and downwards was 
limited due to pain.  Patella grinding was present.  There 
was no lateral or anteroposterior laxity.  The right knee 
joint was painful beyond 130 degrees of flexion.  Extension 
was to 0 degrees.  There was no edema, effusion, instability, 
redness, or heat.  He had a mild antalgic gait on the right.  
Squatting was full but painful.  It was noted that he would 
need a knee brace.  The diagnoses were right knee, lateral 
meniscal tear due to service-connected trauma 1956; status 
post lateral meniscectomy of right knee done in 1956; and 
post traumatic degenerative arthritis of the right knee with 
mild limitation in flexion.  

VA treatment records dated from January 1999 to January 1999 
show that the veteran was seen with complaints of right knee 
pain.  

In a January 1999 statement, the veteran's office manager for 
the veteran's employer stated that over a period of 13 years 
there was a noticeable decrease in his physical ability to 
perform his duties due to his right knee locking and pain.  

During his January 1999 personal hearing, the veteran 
testified that his right knee disability was locked, buckled, 
and was painful.  He experienced stiffness, numbness, and 
tenderness.  

The veteran was accorded a VA joints examination in February 
1999.  He complained of locking of the right knee with 
bending, constant pain, mild, but moderate when the weather 
was damp.  He reportedly could not walk more than one block 
due to right knee pain.  Right knee flexion was to 10 degrees 
and extension was to 0 degrees.  There was objective evidence 
of painful motion.  There was no edema, effusion, and 
instability.  There was mild fatigue and weakness on the 
right lower extremity.  There was tenderness on the posterior 
aspect and lateral aspect of the right knee, but 
inconsistent.  The diagnoses were status post meniscectomy 
and residual degenerative arthritis, mild posttraumatic.  The 
examiner stated that there seemed to instability to the 
knees, but full determination could not be possible due to 
pain and lack of cooperation.  There was no essential 
deterioration in function and range of motion since March 
1998 examination.  

In a March 1999 hearing officer decision, the RO continued 
the 10 percent evaluation for status post lateral 
meniscectomy, assigned a separate 10 percent evaluation for 
arthritic changes, effective February 2, 1998, and a separate 
10 percent evaluation for instability, effective February 2, 
1998.  

VA treatment records dated from September 2000 to February 
2001 show that the veteran was seen with complaints of pain.  

In a November 2002 statement P.S., M.D. stated that the 
veteran's in-service right knee injury has led to chronic 
deterioration of his knee.  The veteran experienced chronic 
pain and limited mobility.  His ability to walk and exercise 
was significantly impaired.  

In a November 2002 statement, the veteran's office manager 
for the veteran's employer stated that the veteran could not 
walk properly due to his right knee locking and causing pain.  
This handicap produced an inability to perform the duties 
required of him and he cut back to one day per week.  

The veteran was accorded a VA joints examination in February 
2003.  On examination, there was painful motion.  There was 
some effusion, slight instability, weakness, and tenderness.   
There was no heat or redness.  There was no evidence of 
inflammatory arthritis.  Flexion was to 30 degrees and 
extension lack 10 degrees.  The diagnosis was osteoarthritis 
status post injury in service with a lateral meniscus removed 
from the right knee.  

In a February 2004 rating decision, the RO increased the 
veteran's evaluation for arthritis, right knee from 10 to 20 
percent disabling, effective from February 14, 2003, 
continued the 10 percent evaluation for status post lateral 
meniscectomy, continued the 10 percent evaluation for right 
knee instability.  

The veteran was accorded a VA examination in April 2004.  On 
examination, there was painful motion, effusion, slight 
instability, tenderness, and weakness.  There was definite 
guarding of movement.  Normal range of motion could not be 
demonstrated.  The examiner stated that the right knee was 
very unstable.  The diagnosis was right knee status post 
injury with resultant operation, arthritic changes.

In a May 2004 rating decision, the RO increased the veteran's 
evaluation for status post meniscectomy right knee from 10 to 
30 percent disabling, effective from April 20, 2004.  The 10 
percent evaluation for instability was considered part of the 
overall disability picture and no longer rated separated.  
The 20 percent evaluation for arthritis of the right knee was 
continued.  

II.  Pertinent Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a slight degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage. 

III.  Entitlement to a rating in excess of 10 percent
right knee instability prior to April 20, 2004 

Prior to April 20, 2004, the veteran was rated as 10 percent 
disabling for status post meniscectomy right knee, and 10 
percent disabling for instability of the right.  

Based on a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence and 
that an increased rating is not warranted for the period 
prior to April 20, 2004.  

With respect to the period prior to April 20, 2004, on VA 
joints examination of March 1998, there was no medial or 
lateral laxity.  In the February 1999 examination report, the 
examiner stated that there seemed to be instability of the 
right knee but full determination was not possible due to 
pain and lack of cooperation.  The April 2003 examination 
report revealed slight instability, weakness, and tenderness.  

In light of the above, the overall clinical evidence 
indicates that prior to April 20, 2004 the appellant's right 
knee joint instability was no more than slight, albeit with 
the use of an elastic band around the knee.  As such, the 
Board finds that the clinical findings, more nearly 
approximate the criteria for a 10 percent rating, for the 
period in question prior to April 20, 2004.  

As noted above, the veteran experiences pain and limitation 
of motion of the right knee.  In this regard, the veteran is 
currently rated as 20 percent disabled due to arthritic 
changes of the right knee.  However, this issue is not before 
the Board and motion is not for consideration.  

It is noted that during this time the veteran reported some 
locking of the knee.  This was not clinically confirmed, nor 
is there evidence of dislocated cartilage shown.  Thus, a 
separate rating is not warranted under Code 5258.  A separate 
rating was assigned for the menisectomy residuals.  Thus, no 
increase under another code for instability is warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for right 
knee instability prior to April 20, 2004 is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



